UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4415


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TALBERT FOSTER DEHAVEN, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cr-00042-GMG-JES-1)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Paul T. Camilletti, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Talbert Foster DeHaven, III, appeals from the district

court’s    judgment     imposing    a   six-month        term    of    imprisonment

following his guilty plea to possession of an imitation United

States Marshal badge, 18 U.S.C. § 701 (2012).                        He argues that

the district court relied on facts not proved by a preponderance

of the evidence, namely that he was a felon in possession of a

firearm, and that his sentence is substantively unreasonable.

Finding no error, we affirm.

            We review a sentence for which there is no applicable

advisory Guidelines provision “under the ‘plainly unreasonable’

standard.”    United State v. Finley, 531 F.3d 288, 294 (4th Cir.

2008).    Because the maximum sentence is not more than six months

for   a   Class   B   misdemeanor   such     as    the   conviction      here,   the

Guidelines are not applicable.              See United States v. Johnson,

410 F.3d 137, 150 (4th Cir. 2005); U.S. Sentencing Guidelines

Manual § 1B1.9 (2013).

            Under      “plainly     unreasonable”           review,      we    first

determine     whether     the     sentence        imposed       is    unreasonable,

“tak[ing] a more deferential appellate posture concerning issues

of fact and the exercise of discretion” than when reviewing a

Guidelines sentence.        United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007) (internal quotation marks omitted).                       If the

sentence is unreasonable, we must then determine whether it is

                                        2
plainly so.     United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.   2010).         “[F]or   purposes     of   determining        whether    an

unreasonable     sentence      is     plainly    unreasonable,       plain     is

synonymous with clear or, equivalently, obvious.”               United States

v. Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks and alteration omitted).

           After review of the record, we conclude that DeHaven’s

sentence is not unreasonable, much less plainly so.                   While the

district court initially believed DeHaven possessed a firearm as

a felon, the Government noted that it recovered only a facsimile

firearm and indicated its belief that DeHaven possessed this

fake   weapon   while      carrying   the   imitation    badge.       When    the

district court explained its sentence, it highlighted DeHaven’s

extensive criminal history, his conduct in this case, his lack

of remorse, and his failure to acknowledge the serious nature of

his conduct.     The court explained that it considered DeHaven’s

impersonation    of    a   Marshal,   particularly      while   carrying      what

purported to be a firearm, to be very serious and a potential

danger to members of the community.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument     because   the   facts    and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                       AFFIRMED

                                        3